NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10338

                Plaintiff-Appellee,             D.C. No.
                                                4:01-cr-01240-DCB-CRP-1
 v.

ANTHONY JAMES MERRICK,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                           Submitted January 10, 2022**
                              Pasadena, California

Before: WALLACE, BOGGS,*** and FRIEDLAND, Circuit Judges.

      Defendant-Appellant Anthony Merrick appeals from the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
We have jurisdiction under 28 U.S.C. § 1291. “We review de novo a district court’s

interpretation of a statute.” U.S. v. Lopez, 998 F.3d 431, 434 (9th Cir. 2021). Thus,

although we review “the discretionary denial of a motion to reduce a sentence . . .

for abuse of discretion,” the “legal question [of] whether the pertinent guidelines

amendment was applicable to the defendant’s sentence” is reviewed de novo “[l]ike

all other questions of statutory interpretation . . . and Sentencing Guidelines

interpretation.” U.S. v. Paulk, 569 F.3d 1094, 1094–95 (9th Cir. 2009) (citations

omitted). For the following reasons, we affirm the district court’s order.

      Merrick was convicted and sentenced for a federal offense by the district court

in 2002. After serving his federal prison term and while on supervised release,

Merrick committed new state offenses in 2008.           He was subsequently tried,

convicted, and sentenced to 35 years’ imprisonment by the Maricopa County

Superior Court in Arizona for those state offenses. While serving his state sentence,

Merrick filed a pro se motion for resentencing under 18 U.S.C. § 3582(c)(1)(A)(i)

and (c)(1)(B), seeking to modify his term of supervised release. The district court

denied the motion and held that it lacked jurisdiction to grant relief under § 3582(c)

where the term of federal imprisonment has ended because § 3582(c) only authorizes

the court to modify an imposed term of imprisonment.

      The district court did not err in its interpretation of 18 U.S.C. § 3582 and

determination that § 3582(c) authorizes the court only to modify a term of


                                          2
imprisonment and not a term of supervised release. The plain language of § 3582

shows that the statute does not provide jurisdiction to reduce a term of supervised

release. Section 3582 governs the “[i]mposition of a sentence of imprisonment” and

subsection (c) is titled “[m]odification of an imposed term of imprisonment.” 18

U.S.C. § 3582(c). Although “the word ‘sentence’ encompasses both prison time and

periods of supervised release,” U.S. v. Joyce, 357 F.3d 921, 924 (9th Cir. 2004),

there is a clear distinction between “imprisonment” and “supervised release.” A

term of supervised release is not part of the term of imprisonment. See 18 U.S.C. §

3624(e) (“The term of supervised release commences on the day the person is

released from imprisonment.”).     Moreover, a different section of the federal

sentencing statutes (18 U.S.C. § 3583), not § 3582, governs a “term of supervised

release after imprisonment.” 18 U.S.C. § 3583.

      Here, Merrick is not currently serving a federal term of imprisonment. His

motion to reduce sentence under § 3582(c)(1) seeks only to reduce his federal term

of supervised release. Because § 3582(c) does not authorize a court to modify an

imposed term of supervised release, the district court lacks jurisdiction to grant

Merrick’s requested relief under § 3582(c) where the term of federal imprisonment

has already ended.

      AFFIRMED.




                                        3